Case 2:20-cv-03349-JS-ARL Document 1 Filed 07/26/20 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Tobi Brown, individually and on behalf of all others
 similarly situated;                                                    Civil Action No:
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Midland Credit Management, Inc.
 and John Does l-25.

                                       Defendant(s).


Plaintiff Tobi Brown, (hereinafter, “Plaintiff”), a New York resident, brings this Class Action

Complaint by and through his attorneys, Stein Saks, PLLC, against Defendant Midland Credit

Management, Inc. (hereinafter, “Defendant MCM”), individually and on behalf of a class of all

others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff’s personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the

   use of abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15

   U.S.C. §1692(a). At that time, Congress was concerned that “abusive debt collection practices

   contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and

   to invasions of individual privacy.” Id. Congress concluded that “existing laws…[we]re




                                                                                                     1
Case 2:20-cv-03349-JS-ARL Document 1 Filed 07/26/20 Page 2 of 10 PageID #: 2




  inadequate to protect consumers,” and that “‘the effective collection of debts’ does not require

  ‘misrepresentation or other abusive debt collection practices.’” 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to “insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

  determining that the existing consumer protection laws “were inadequate” Id §l692(b), Congress

  gave consumers a private cause of action against debt collectors who fail to comply with the

  Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331,

  15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant

  jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                    NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New York consumers under

  §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act (“FDCPA”), and

     6.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                             PARTIES

     7.      Plaintiff is a resident of the State of New York, County of Nassau, residing at 554

  Saddle Ridge Rd., Woodmere, NY 11598.

     8.      Defendant MCM is a “debt collector” as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address at 350 Camino De La Reina, Suite 300,
Case 2:20-cv-03349-JS-ARL Document 1 Filed 07/26/20 Page 3 of 10 PageID #: 3




  San Diego, CA 92108, and can be served process upon the Corporation Service Company at 80

  State Street, Albany, New York 12207-2543.

     9.      Upon information and belief, Defendant MCM is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.

                                      CLASS ALLEGATIONS

     11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     12.     The Class consists of:

             a. all individuals with addresses in the State of New York;

             b. to whom Defendant MCM sent a collection letter attempting to collect a

                 consumer debt;

             c. containing deceptively worded settlement offers;

             d. which letter was sent was filed on or after a date one (1) year prior to the filing

                 of this action and on or before a date twenty-one (21) days after the filing of this

                 action.

     13.     The identities of all class members are readily ascertainable from the records of

  Defendant and those companies and entities on whose behalf they attempt to collect and/or have

  purchased debts.
Case 2:20-cv-03349-JS-ARL Document 1 Filed 07/26/20 Page 4 of 10 PageID #: 4




     14.      Excluded from the Plaintiff Classes are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     15.      There are questions of law and fact common to the Plaintiff Classes, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendant’s written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ l692e and 1692f.

     16.      The Plaintiffs’ claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

  Plaintiff Classes defined in this complaint. The Plaintiffs have retained counsel with experience

  in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiffs

  nor her attorneys have any interests, which might cause them not to vigorously pursue this

  action.

     17.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

              a. Numerosity: The Plaintiffs are informed and believe, and on that basis allege,

                 that the Plaintiff Classes defined above are so numerous that joinder of all

                 members would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Classes and those questions predominance over

                 any questions or issues involving only individual class members. The principal
Case 2:20-cv-03349-JS-ARL Document 1 Filed 07/26/20 Page 5 of 10 PageID #: 5




                 issue is whether the Defendant’s written communications to consumers, in the

                 forms attached as Exhibit A violate 15 U.S.C. § l692e and §1692f.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiffs and all members of the Plaintiff Classes have claims arising out of

                 the Defendant’s common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

                 class members insofar as Plaintiffs have no interests that are adverse to the absent

                 class members. The Plaintiffs are committed to vigorously litigating this matter.

                 Plaintiffs have also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiffs nor her counsel

                 have any interests which might cause them not to vigorously pursue the instant

                 class action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Classes predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.
Case 2:20-cv-03349-JS-ARL Document 1 Filed 07/26/20 Page 6 of 10 PageID #: 6




     19.       Depending on the outcome of further investigation and discovery, Plaintiffs may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                      FACTUAL ALLEGATIONS

     20.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     21.       Some time prior to February 7, 2020, an obligation was allegedly incurred to

  Comenity Capital Bank.

     22.       The Comenity Capital Bank obligation arose out of a transaction in which money,

  property, insurance or services, which are the subject of the transaction, are primarily for

  personal, family or household purposes, specifically in regards to Overstock.com, Inc.

     23.       The alleged Comenity Capital Bank obligation is a “debt” as defined by 15 U.S.C.

  §1692a(5).

     24.       Comenity Capital Bank contracted with Defendant MCM to collect the Comenity

  Capital Bank obligation.

     25.       Defendant MCM collects and attempts to collect debts incurred or alleged to have

  been incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.

                          Violation I February 7, 2020 Collection Letter

     26.       On or about February 7, 2020, Defendant MCM sent the Plaintiff an initial contact

  notice (the “Letter”) regarding the alleged debt owed to Comenity Capital Bank. See April 18,

  2019 Collection Letter – Attached hereto as Exhibit A.
Case 2:20-cv-03349-JS-ARL Document 1 Filed 07/26/20 Page 7 of 10 PageID #: 7




     27.      The Letter contain 3 different payment options.

             a) Option 1, 10% off.

             b) Option 2, 5% off.

             c) Option 3, Monthly payments as low as $50 a month.

     28.     The third option provided by Defendant is not adequately explained and results in

  two different possible interpretations.

     29.     First, Option 3 might be construed to be an option where a discounted amount is

  being paid in monthly payments of $50 a month.

     30.     Second, Option 3 might be construed to be an option where monthly payments of

  $50 would be made until the debt is paid off.

     31.     By failing to explain whether Option 3 is a settlement option or a full pay option, the

  Letter is false, deceptive and misleading.

     32.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     33.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     34.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     35.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     36.     Defendant violated §1692e :
Case 2:20-cv-03349-JS-ARL Document 1 Filed 07/26/20 Page 8 of 10 PageID #: 8




             a. As the Letter it is open to more than one reasonable interpretation, at least one of

                 which is inaccurate.

             b. By making a false and misleading representation in violation of §1692e(10).

     37.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                                COUNT II
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692f et seq.

     38.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     39.     Defendants’ debt collection efforts attempted and/or directed towards Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

     40.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

     41.     Defendants violated this section by omitting material information that gave Plaintiff

  a false understanding of the true and proper legal status of the debt.

     42.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.




                              DEMAND FOR TRIAL BY JURY
Case 2:20-cv-03349-JS-ARL Document 1 Filed 07/26/20 Page 9 of 10 PageID #: 9




       43.       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.


                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Tobi Brown, individually and on behalf of all others similarly situated

demands judgment from Defendant MCM as follows:


       1.        Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.        Awarding Plaintiff injunctive relief by means of suspension of all debt collection

   activities related to the alleged debt by Defendants against Plaintiff while the instant litigation

   is pending;

       3.        Awarding Plaintiff and the Class statutory damages;

       4.        Awarding Plaintiff and the Class actual damages;

       5.        Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       6.        Awarding pre-judgment interest and post-judgment interest; and

       7.        Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: Hackensack, New Jersey
              July 26, 2020

                                                                      /s/ Raphael Deutsch
                                                               By: Raphael Deutsch, Esq.
                                                               Stein Saks, PLLC
                                                               285 Passaic Street
Case 2:20-cv-03349-JS-ARL Document 1 Filed 07/26/20 Page 10 of 10 PageID #: 10




                                               Hackensack, NJ 07601
                                               Phone: (201) 282-6500 ext. 201.
                                               Attorneys For Plaintiff
